Citation Nr: 1501584	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-27 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October  2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that hearing is of record.  The record was also held open for a period of thirty days to afford the Veteran an opportunity to submit a medical opinion regarding his unemployability.  No additional evidence was submitted.


FINDING OF FACT

The evidence fails to establish that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2011 of the criteria for establishing TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if TDIU is awarded.  That letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2011.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  Identified post-service VA and private treatment records have also been obtained.  No outstanding records have been identified that are not otherwise already of record.

VA has also assisted the Veteran by arranging examinations that have yielded findings responsive to his TDIU claim.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  

The Board acknowledges that none of the above examinations has addressed the collective impact of his service-connected disabilities on his employment.  Nevertheless, VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Moreover, the United States Court of Appeals for Veterans Claims held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id. 

The Board finds that, for the reasons that follow, no combined-effects examination or opinion is necessary with respect to the Veteran's TDIU claim.  The Board further finds that his previous VA examinations, when viewed in their entirety, have described his service-connected disabilities in sufficient detail to allow for a fully informed decision on that issue.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Consequently, the Board considers those prior VA examinations adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  No additional examination or medical opinion is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The Veteran had a June 2014 hearing before the Board.  The Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claim for TDIU, including his contention that he is unable to work due to his service-connected bilateral hearing loss, tinnitus, diabetes mellitus, and posttraumatic stress disorder (PTSD).  Each duty to the Veteran outlined in Bryant was met during the June 2014 Board hearing. 

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Veteran's service-connected disabilities are bilateral hearing loss, evaluated at 40 percent disabling as of March 14, 2011; tinnitus, evaluated at 10 percent disabling as of July 2005; diabetes mellitus, evaluated at 20 percent disabling as of July 2004; and PTSD, evaluated at 30 percent disabling as of March 2011.  A combined disability rating of 70 percent has been in effect since March 2011.  In other words, the schedular requirements of 38 C.F.R. § 4.16(a) have been met throughout the entire appeal period.  The pertinent question therefore is whether these disabilities preclude substantially gainful employment.  


In the Veteran's claim (VA Form 21-8940), received in March 2011, he indicated that he worked forty-five hours per week as a financial services manager from September 1970 to June 2005 with two different employers.  He said he left his last employment due to his disabilities.  At the hearing, the Veteran also reported that he did volunteer work but resigned due to his worsening hearing and being unable to hear communications on the radio.

With regard to the history of the Veteran's service-connected bilateral hearing loss, at the June 2014 hearing, the Veteran reported that his office was closed and he was granted retirement benefits.  He stated he had tried to find other work but no one would hire him because of his bilateral hearing loss.  He also reported that his PTSD symptoms interfere with his ability to work, but it was primarily his hearing that prevented him from working.

A statement from the Veteran's former South Caroline State Guard, dated in January 2012, shows that the Veteran had served in the State Guard for over ten years, but due to an inability to clearly hear radio calls and other means of communication the Veteran and others were placed at risk.

The record contains no statement from the Veteran's previous financial services employers.

VA records show that around the time he filed his claim for TDIU in March 2011, while the Veteran reported having nightmares often and had significant problems with his hearing, he otherwise had a normal examination and was cooperative and appropriate with a euthymic mood, was fully oriented, had intact memory, had good concentration and attention, and had good insight and judgment.  His diabetes mellitus was well-controlled by June 2011.  In addition, as his treatment progressed, his nightmares decreased in frequency, and by August 2011, he reported having nightmares only time to time.  By December 2011, he was doing well overall and stayed busy.  VA records dated afterwards show he continued to remain stable, although he stopped attending some group therapy sessions due to his hearing trouble.  Thus, the Veteran's VA medical record establishes that the Veteran's physical and mental service-connected disabilities were stable and controlled with medications, which is consistent with his testimony at the hearing that focused on his increased bilateral hearing loss.

The Veteran was afforded VA examinations regarding his bilateral hearing loss and tinnitus, diabetes mellitus, and PTSD in April 2011.  At all examinations, the examiner had the opportunity to review the medical record, conduct a thorough examination, and interview the Veteran.  Regarding his bilateral hearing loss and tinnitus, the examiner opined that the Veteran's bilateral hearing loss and tinnitus did not provide significant barriers to gaining or maintaining employment; however, there would be some types of jobs that would be challenging for the Veteran such as a job that requires frequent telephone communication or communicating with others in the presence of background noise.  Regarding his diabetes mellitus, the examiner opined that the Veteran's diabetes mellitus was well-controlled with no side-effects and would not render him unable to secure and maintain substantially gainful employment.  Regarding his PTSD, the examiner opined that the Veteran's PTSD resulted in moderate impairments in the Veteran's ability to adapt and interact with others, perform job duties in a reliable, flexible and efficient manner, and maintain employment.

The Board emphasizes that there are multiple persuasive VA medical opinions that weigh against the Veteran's claim and are found to have great probative value.  VA examiners have consistently opined that the Veteran's service-connected disabilities, while may result in limitations in the type of work that could be performed, would not preclude work entirely.  As noted above, the Veteran has not submitted any medical opinion regarding any inability to sustain substantial gainful employment.  

The Board acknowledges that the Veteran is competent to report symptoms of his service connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code, or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, has been provided by VA medical professionals who have examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.  The Board notes that the Veteran has been diagnosed with a non-service-connected hypertension, hyperlipidemia, rheumatoid arthritis, hypothyroidism, right hip degenerative joint disease, a history of mild benign prostate hypertrophy, and a history of chronic kidney disease, which may or may not also impair his ability to perform substantially gainful work.

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disabilities, individually or in concert, preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU.  Indeed, based on his thirty-five year history of working as a financial services manager and earning a college degree, coupled with service connected disabilities that limits him from jobs that require frequent telephone communication or communicating with others in the presence of background noise and results in only moderate impairments in the Veteran's ability to adapt and interact with others, perform job duties in a reliable, flexible and efficient manner, and maintain employment, and without consideration of his age, the Board finds that the above limitations do not completely erode the job base and the Veteran would be able to perform work within the above limitations.  Entitlement to TDIU is not established under 38 C.F.R. § 4.16(a). 

Thus, for all the foregoing reasons, the Board finds as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


